Name: Commission Regulation (EEC) No 258/86 of 5 February 1986 re-establishing the levying of the customs duties on glass inners for vacuum flasks or for other vacuum vessels falling within heading No 70.12, originating in India, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  Asia and Oceania
 Date Published: nan

 6. 2. 86 Official Journal of the European Communities No L 31 /19 COMMISSION REGULATION (EEC) No 258/86 of 5 February 1986 re-establishing the levying of the customs duties on glass inners for vacuum flasks or for other vacuum vessels falling within heading No 70.12, originating in India, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85 thereagainst ; whereas, it is appropriate to reintroduce the levying of customs duties in respect of the products in question against India, HAS ADOPTED THIS REGULATION : Article 1 As from 9 February 1986, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3599/85 shall be re-established on imports into the Community of the following products originating in India : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of certain industrial products originating in developing countries (') and in particular Article 13 thereof, Whereas, in pursuance of Articles 1 and 10 of that Regu ­ lation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of glass inners for vacuum flasks or for other vacuum vessels falling within heading 70.12, originating in India, the individual ceiling was fixed at 330 000 ECU whereas, on 3 February 1986, imports of these products into the Community, originating in India, reached the ceiling in question after being charged CCT heading No Description 70.12 (Nimexe code 70.12-10, 20) Glass inners for vacuum flasks or for other vacuum vessels Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12 . 1985, p. 1 .